Citation Nr: 1535830	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-22 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status post right medial malleolus fracture with early osteoarthritis for the period prior to June 26, 2010.  

2. Entitlement to a rating in excess of 20 percent for status post right medial malleolus fracture with early osteoarthritis for the period from June 26, 2010.  

3. Entitlement to service connection for a left ankle disability, claimed as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to February 1965. 

This matter comes before the Board of Veterans' Appeals (the Board) from August 2009 and March 2010 rating decisions issued by the RO. The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in June 2015; a transcript of the hearing is of record.

In August 2012, the RO assigned an increased rating of 20 percent for the service-connected status post right medial malleolus fracture with early osteoarthritis beginning June 26, 2010. As higher schedular ratings for the status post right medial malleolus fracture with early osteoarthritis are possible during the relevant time periods, this issue remains before the Board on appeal and has been characterized as noted on the title page. See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to a rating in excess of 20 percent for status post right medial malleolus fracture with early osteoarthritis from June 26, 2010 and entitlement to a left ankle disability, claimed as secondary to service-connected disease or injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Prior to June 26, 2010, the service-connected status post right medial malleolus fracture with early osteoarthritis is shown to have been productive of a disability picture that more nearly approximated that of marked limited motion of the ankle.


CONCLUSION OF LAW

For the period of the appeal prior to June 26, 2010, the criteria for the assignment of a 20 percent rating, but no higher for the service-connected status post right medial malleolus fracture with early osteoarthritis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including DC 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letter sent to the Veteran in October 2009. The claim herein decided was last adjudicated in August 2012.

In addition, the duty to assist the Veteran has also been satisfied in this case. All identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with this claim herein decided. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal herein decided. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for increased rating. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the multiple VA examinations obtained are adequate with regard to the issue on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the right ankle disability has not significantly changed and uniform evaluation is warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

The rating for the Veteran's right ankle disability has been assigned pursuant to diagnostic code (DC) 5271. A 10 percent rating is assigned for moderate limited motion of the ankle. A 20 percent rating is assigned for marked limited motion of the ankle.

Analysis

A September 2009 VA treatment record reflects that the Veteran twisted his right ankle while walking his dog on an uneven sidewalk. His right ankle was described as swollen, bruised and painful.

The October 2009 report of VA fee-basis examination documents the Veteran's complaint of weakness, giving way, lack of endurance, tenderness and pain in his right ankle. He did not experience stiffness, swelling, heat, redness, locking, fatigability, deformity, drainage, effusion, subluxation or dislocation. He reported that physical activity and stress precipitated his right ankle pain and he rated the pain a level 6 out of 10. His right ankle pain was alleviated with rest. He complained of difficulty with standing for prolonged periods of time and walking on uneven surfaces.

On physical examination, there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement. Additionally, there was no ankylosis. With respect to range of motion, he had dorsiflexion to 15 degrees and plantar flexion to 40 degrees. With repetitive testing he did not have any additional limitation of motion and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination. X-ray findings showed degenerative arthritic changes. There was evidence of an old avulsion lateral malleolus and posterior calcaneal spur. There was no indication of malunion to the os calcis or malunion of the astralgus on the right. 

The June 2010 report of VA fee-basis examination reflects that the Veteran's report of symptoms and objective findings of the right ankle disability remained wholly consistent with the previous examination. He now rated the pain level an 8 out of 10 and reported that medication (Vicodin) alleviated his right ankle pain. As previously reported, his overall functional impairment relative to his right ankle disability was inability to stand for prolonged periods of time or walk on uneven surfaces (or for prolonged periods of time). On physical examination, tenderness was demonstrated; otherwise, there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement. Additionally, there was no ankylosis. With respect to range of motion, he had dorsiflexion to 10 degrees and plantar flexion to 20 degrees. With repetitive testing he did not have any additional limitation of motion and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination. X-ray findings showed early osteoarthritis.

On this record, the Board concludes that the weight of the evidence, lay and medical, demonstrates that the Veteran's right ankle disability was productive of marked limited motion of the right ankle and finds that the service-connected disability picture more closely resembled the criteria for a 20 percent rating, but no higher for the period of the appeal from September 30, 2009 (date his claim for increase was received). The Board finds in reaching this conclusion that the overall severity of the service-connected right ankle disability is not shown to have significantly changed during the course of his appeal. The Board notes that the 20 percent rating is the maximum rating for limitation of motion.  Therefore, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997). As ankylosis of the right ankle is not demonstrated prior to June 26, 2010, a rating in excess of 20 percent is not warranted.

For all the foregoing reasons, the Board finds that a 20 percent, but no higher, rating for the right ankle disability  is warranted for the period of the appeal period beginning September 30, 2009, but that ratings in excess of 20 percent are not warranted prior to June 26, 2010.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a 20 percent rating is met, but finds that the preponderance of the evidence is against assignment of higher ratings prior to June 26, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

The above determinations are based on application of pertinent provisions of VA's rating schedule. Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis. See 38 C.F.R. § 3.321. Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. Here, the symptoms and effects, including pain, tenderness, and limited motion, of the Veteran's right ankle disability are fully contemplated by the applicable rating criteria. Thus, referral for extraschedular consideration is not required.

According to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, however, the record on appeal contains no indication that the Veteran is unemployable as a result of his service-connected hearing loss, and he has not contended otherwise.  Thus, the Board finds an inferred claim for TDIU has not been raised.

ORDER

An increased rating of 20 percent, but no higher for the service-connected status post right medial malleolus fracture with early osteoarthritis from September 30, 2009 is granted subject to regulations governing the payment of monetary awards.


REMAND

With respect to his claim for entitlement to a rating in excess of 20 percent for the service-connected status post right medial malleolus fracture with early osteoarthritis from June 26, 2010, the Veteran essentially asserts that he has experienced a worsening of the symptoms related to his service-connected right ankle disability. (See June 2015 Board hearing testimony).  He was last afforded VA examination addressing this service-connected disability in June 2010. The record also includes VA treatment records showing treatment for complaints regarding the right ankle disability after the last VA examination.  Under the circumstances, the Board finds that current VA examination is necessary for the purpose of ascertaining the current severity of the service-connected right ankle disability. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

With respect to the Veteran's claim for entitlement to service connection for a left ankle disability, the Board notes that establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran asserts that he his left ankle disability onset due to his service-connected right ankle disability. Specifically, he asserts that his service-connected right ankle disability gave way causing him to fall in the hole and sustain a fracture to his left ankle. To date, the Veteran has not been afforded a VA examination that addresses etiology of his claimed left ankle disability. Under the circumstances, the Board finds such examination is warranted. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any updated VA treatment records of the Veteran. 

2.  The Veteran should be scheduled for a VA examination to evaluate the current severity and manifestations of his service-connected right ankle disability. All tests and studies, to include range of motion testing, must be conducted. The examiner should provide an accurate and fully descriptive assessment of the Veteran's service-connected right ankle disability, to include indication as to whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. The examiner should specifically determine if the Veteran has ankylosis of the right ankle and the degree of which if so found.

Additionally, the examiner must determine the nature and likely etiology of the claimed left ankle disability. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinions with supporting rationale as to the following: 
 
(a) Whether it is at least as likely as not that any left ankle disability was caused by service-connected disease or injury (i.e., status post right medial malleolus fracture with early osteoarthritis).

(b) Whether it is at least as likely as not that any left ankle disability is aggravated by (permanently worsened) service-connected disease or injury (i.e., status post right medial malleolus fracture with early osteoarthritis).  

If aggravation of any left ankle disability by service-connected disease or injury is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examiner must provide a complete rationale for all the findings and opinions.  

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


